DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2004/0048097) (Barnes).
In reference to claim 2, Barnes teaches a metallurgically bonded layer article, such as a tubing ([0009]). The tube comprises a tubular outer layer of a supporting metal and a tubular inner layer ([0013]). Barnes further teaches the supporting metal including a nickel-based alloy and is a pipe ([0021]) (corresponding to a pipe material comprising: an outer layer made of a Ni-based alloy). 
	Barnes further teaches the inner layer is a metal selected from the group consisting of platinum, palladium, gold, silver, copper, rhodium, and iridium, and alloys containing at least one of these metals ([0017]) (corresponding to an intermediate layer). The supported layer is a liner in a tube of supporting metal ([0028]). 
	Barnes further teaches the supported and supporting metals are diffusion bonded ([0031]) (corresponding to the intermediate layer and the inner layer are diffusion bonded). A second corresponding to an inner layer inside the outer layer; the outer layer and the intermediate layer are diffusion bonded).
	Barnes teaches the inner layer (i.e., first supported layer) is a metal selected from the group consisting of platinum, palladium, gold, silver, copper, rhodium, and iridium, and alloys containing at least one of these metals ([0017]) and when more than one layer of metal is applied to make a multilayer articles, then each applied layer is a supported layer, supported layer are metals such as platinum, gold, palladium, silver, rhodium, iridium, and alloys containing at least one of these metals ([0019]).
Given that Barnes discloses the inner layer and the second supported layer over the inner layer which overlap the presently claimed intermediate layer and inner layer including being metals selected from the group consisting of platinum, palladium, gold, silver, copper, rhodium, and iridium, and alloys containing at least one of these metals, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use gold, silver, or palladium for the inner layer and an alloy containing platinum for the second supported layer, which is both disclosed by Barnes and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Although Barnes does not explicitly teach the inner layer is plated (i.e., plating layer) as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Barnes meets the requirements of the claimed product, Barnes clearly meets the requirements of the present claim. 
In reference to claim 3, Barnes teaches a metallurgically bonded layer article, such as a tubing ([0009]). The tube comprises a tubular outer layer of a supporting metal and a tubular inner layer ([0013]). Barnes further teaches the supporting metal including a nickel-based alloy and is a pipe ([0021]) (corresponding to a pipe material comprising: an outer layer made of a Ni-based alloy). 
	Barnes further teaches the inner layer is a metal selected from the group consisting of platinum, palladium, gold, silver, copper, rhodium, and iridium, and alloys containing at least one of these metals ([0017]) (corresponding to an intermediate layer). The supported layer is a liner in a tube of supporting metal ([0028]). 
	Barnes further teaches the supported and supporting metals are diffusion bonded ([0031]) (corresponding to the outer layer and the intermediate layer are integrated via a first diffusion layer by diffusion bonding such that the outer layer and the intermediate layer are diffusion bonded). A second supported layer is applied to the inner layer by diffusion bonding ([0038]; [0019]) (corresponding to the intermediate layer and the inner layer are integrated via a second diffusion layer by diffusion bonding such that the intermediate layer and the inner layer are diffusion bonded).
	Barnes teaches the inner layer (i.e., first supported layer) is a metal selected from the group consisting of platinum, palladium, gold, silver, copper, rhodium, and iridium, and alloys containing at least one of these metals ([0017]) and when more than one layer of metal is applied to make a multilayer articles, then each applied layer is a supported layer, supported layer are metals such as platinum, gold, palladium, silver, rhodium, iridium, and alloys containing at least one of these metals ([0019]).
Given that Barnes discloses the inner layer and the second supported layer over the inner layer which overlap the presently claimed intermediate layer and inner layer including being metals selected from the group consisting of platinum, palladium, gold, silver, copper, rhodium, and iridium, and alloys containing at least one of these metals, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use palladium for the inner layer and an alloy containing platinum for the second supported layer, which is both disclosed by Barnes and encompassed within the scope of the present claims.
Barnes teaches the supporting layer (i.e., outer layer) is a nickel-based alloy ([0021]), the inner layer (i.e., intermediate layer) is palladium and the second supported layer (i.e., inner layer) is an alloy containing platinum, which is substantially identical to the presently claimed outer layer, intermediate layer and inner layer in composition and structure, it is clear the inner layer of Barnes would inherently have a linear expansion coefficient between the linear expansion coefficients of the supporting layer and the second supported layer since the instant application’s Specification on page 5 lines 19-25 discloses the linear expansion coefficient of a Pt-based alloy -6 K-1, the linear expansion coefficient of an Ni-based alloy is about 16 × 10-6 K-1, and the linear expansion coefficient for Pd is 12 × 10-6 K-1.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski et al. (US 2014/0265813) (Kowalski) in view of Deguchi et al. (US 2016/0064903) (Deguchi).
In reference to claim 2, Kowalski teaches a multi-layer sparking component for a ground electrode ([0002]). The multi-layer sparking component includes three or more individual layers pre-manufactured into a multi-layer ribbon, sheet and/or laminate; the multi-layer sparking component includes a base metal layer, a first precious metal layer and a second precious metal layer ([0028]) (corresponding to an outer layer; an inner layer provided inside the outer layer; an intermediate layer provided between the outer layer and the inner layer). The base metal layer is a nickel-based material ([0020]) (corresponding to an outer layer made of a Ni-based alloy).
	Kowalski further teaches suitable precious metal-based materials that may be used for the precious metal layer includes platinum (Pt), palladium (Pd), gold (Au), silver (Ag) and any suitable alloy or combination thereof ([0019]).
	Given that Kowalski discloses the first precious metal layer and he second precious metal layer which overlap the presently claimed inner layer and intermediate layer including the suitable precious metal-based materials, it therefore would have been obvious to one of ordinary 
	Kowalski does not explicitly teach the multi-layer sparking component is a pipe material or the base metal layer, the first precious metal layer and the second precious metal layer are diffusion bonded, as presently claimed. 
Deguchi teaches a spark plug including a tubular housing, a tubular insulator retained in the housing, a center electrode and an annular ground electrode ([0048]). The ground electrode includes an annular base member and a noble metal layer provided on an inner circumferential surface of the base member ([0062]; [0120]). The base member is made of a nickel (Ni) alloy ([0062]; [0120]). The noble metal layer provided on an inner circumferential surface of the base member is made of platinum (Pt) or an alloy thereof ([0062]; [0120]).
Deguchi further teaches the layers are diffusion-bonded, by diffusion-bonding the noble metal layer to the base member, it is possible to secure the adhesion strength of the noble metal to the base member while enhancing heat dissipation from the noble metal layer to the base member, resulting in extended service life of the spark plug ([0122]).
In light of the motivation of Deguchi of using a ground electrode including an annular base member of a nickel alloy and a noble metal layer made of Pt and alloys thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the multi-layer sparking component of Kowalski as an annular ground electrode of Deguchi, and further to diffusion bond each of the layers, in order to provide improved wear resistance, enhanced heat dissipation from the first precious metal layer, the 
Although Kowalski in view of Deguchi does not explicitly teach the first precious metal layer is plated (1.e., plating layer) as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kowalski in view of Deguchi meets the requirements of the claimed product, Kowalski in view of Deguchi clearly meets the requirements of the present claim.
In reference to claim 3, Kowalski teaches a multi-layer sparking component for a ground electrode ([0002]). The multi-layer sparking component includes three or more individual layers pre-manufactured into a multi-layer ribbon, sheet and/or laminate; the multi-layer sparking component includes a base metal layer, a first precious metal layer and a second precious metal layer ([0028]) (corresponding to an outer layer; an inner layer provided inside the outer layer; an intermediate layer provided between the outer layer and the inner layer). The base metal corresponding to an outer layer made of a Ni-based alloy).
Kowalski further teaches suitable precious metal-based materials that may be used for the precious metal layer includes platinum (Pt), palladium (Pd), gold (Au), silver (Ag) and any suitable alloy or combination thereof ([0019]).
	Given that Kowalski discloses the first precious metal layer and he second precious metal layer which overlap the presently claimed inner layer and intermediate layer including the suitable precious metal-based materials, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use Au, Ag or Pd as the first precious metal layer and a Pt alloy as the second precious metal layer, which is both disclosed by Kowalski and encompassed within the scope of the present claims. 
	Kowalski does not explicitly teach the multi-layer sparking component is a pipe material or the base metal layer, the first precious metal layer and the second precious metal layer are diffusion bonded, as presently claimed. 
Deguchi teaches a spark plug including a tubular housing, a tubular insulator retained in the housing, a center electrode and an annular ground electrode ([0048]). The ground electrode includes an annular base member and a noble metal layer provided on an inner circumferential surface of the base member ([0062]; [0120]). The base member is made of a nickel (Ni) alloy ([0062]; [0120]). The noble metal layer provided on an inner circumferential surface of the base member is made of platinum (Pt) or an alloy thereof ([0062]; [0120]).
Deguchi further teaches the layers are diffusion-bonded, by diffusion-bonding the noble metal layer to the base member, it is possible to secure the adhesion strength of the noble metal 
In light of the motivation of Deguchi of using a ground electrode including an annular base member of a nickel alloy and a noble metal layer made of Pt and alloys thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the multi-layer sparking component of Kowalski as an annular ground electrode of Deguchi, and further to diffusion bond each of the layers, in order to provide improved wear resistance, enhanced heat dissipation from the first precious metal layer, the second precious metal layer and the base metal layer and extend service life of the spark plug (Deguchi, [0063]; [0122]) and thereby arriving at the presently claimed invention.
Kowalski in view of Deguchi teaches the base metal layer (i.e., outer layer) is a nickel-based material, the first precious metal layer (i.e., intermediate layer) is Pd and the second precious metal layer (i.e., inner layer) is a platinum alloy, which is substantially identical to the presently claimed outer layer, intermediate layer and inner layer in structure and composition, it is clear the first precious metal layer of Kowalski in view of Deguchi would intrinsically have a linear expansion coefficient between the linear expansion coefficients of the base metal layer and the second precious metal layer since the instant application’s Specification on page 5 lines 19-25 discloses the linear expansion coefficient of a Pt-based alloy is about 9 × 10-6 K-1, the linear expansion coefficient of an Ni-based alloy is about 16 × 10-6 K-1, and the linear expansion coefficient for Pd is 12 × 10-6 K-1.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Response to Arguments
Applicant primarily argues:
“However, paragraph [0019] Kowalski discloses suitable precious metal-based materials for a precious metal layer 34 which is single precious metal layer in the disclosed embodiment. That is, as shown in Figs, 2A-2B (reproduced below) of Kowalski, precious metal layer 34 is a single layer formed on a base layer 36, and thus paragraph [0019] of Kowalski could not possibly disclose the intermediate layer required by feature (ii) of claim 2, the intermediate layer being provided between an outer layer and an inner layer
Paragraph [0028] of Kowalski discloses another embodiment involving a number of layers in the multi-layer sparking component including ‘a base metal layer (Inconel 601), a first precious metal layer (Pt-30Ni) and a second precious metal layer (Pt-10Ni).’
In this other embodiment disclosed in paragraph [0028], Kowalski discloses only a Pt-10Ni layer as a second precious layer in the multilayer sparking component. This second precious layer in the multilayer sparking component is a newly disclosed layer in this embodiment. Kowalski fails to disclose any correspondence between the precious metal layer 34 and each layer in the multilayer sparking component. There is thus no teaching or suggestion to employ the precious metal-based materials for each layer in the multilayer sparking component. This other embodiment disclosed in paragraph [0028] disclosing ‘a base metal layer (Inconel 601), a first precious metal layer (Pt-30Ni) and a second precious metal layer (Pt-10Ni)’ fails to disclose or suggest feature (11) of claim 2 requiring an intermediate layer is a plating layer including Au, Ag, or Pd, or a combination of Ag and Pd, or a combination of Pd and Ni. More specifically, Kowalski’s second precious metal layer (Pt-10Ni) disclosed in paragraph [0028] fails to disclose (ii) an intermediate layer is a plating layer including Au, Ag, or Pd, or a combination of Ag and Pd, or a combination of Pd and Ni, and Kowalski’s first precious metal layer (Pt-30Ni) disclosed in paragraph [0028] also fails to disclose (ii) an intermediate layer is a plating layer including Au, Ag, or Pd, or a combination of Ag and Pd, or a combination of Pd and Ni.”
Remarks, p. 8-9
The examiner respectfully traverses as follows:
There is no disclosure to exclude the precious metals in the first precious metal layer and the second precious metal layer not being the suitable precious metal-based materials disclosed in paragraph [0019]. Therefore, it is the examiner position it would have been obvious to one of 
Further, while Kowalski teaches an example for a base metal layer is Inconel 601, and example for a first precious metal layer is Pt-30Ni and an example of a second metal layer is Pt-10Ni, it is noted applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright,
377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Even if, using the suitable precious metal- based materials of paragraph [0019] (i.e., Pd or Ag) might not be preferred embodiments used in the multi-layer embodiment, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S.
975 (1989). MPEP 2123 I.

Applicant further argues:
“Further, as for feature (i) of claim 2, the Final Office Action alleges that such feature is obvious in view of Deguchi. A primary object of Kowalski is to minimize the amount of precious metals used with an electrode (see paragraph [0004] stating ‘These materials, however, can be costly. Thus, spark plug manufacturers sometimes attempt to minimize the amount of precious metals used with an electrode...’ and paragraph [0006]). In contrast, Deguchi discloses that when a ground electrode 5 including an annular base member 54 and a noble metal layer 55 on an inner circumferential surface of the base member 54 is employed (see paragraph [0062] of Deguchi), the amount of precious metals used with the electrode will be inevitably increase compared to the precious metal layer 34 of Kowalski. Kowalski thus rather teaches away from an alleged combination with Deguchi to arrive at the invention of claim 2. One of ordinary skill in the art would therefore not have been motivated to combine the teachings of Kowalski (including a primary object of Kowalski to minimize the amount of precious metals used with an electrode) and Deguchi to arrive at the invention of claim 2.
Further, Kowalski employs a pre-manufactured bi-metal ribbon to reduce the amount of the precious metal and cost (see paragraph [0004] of Kowalski stating ‘These materials, however, can be costly. Thus, spark plug manufacturers sometimes attempt to minimize 
Further, considering the objective of Kowalski which is to save cost, one of ordinary skill in the art would have avoided diffusion bonding which need an extra process to use extra energy. Kowalski therefore also teaches away from the features (111) and (iv) of claim 2.”

“However, as discussed above, the explicitly stated object of the device of Kowalski is to minimize the amount of precious metals used with an electrode and to reduce the cost (see paragraphs [0004] and [0006]). If the decision of In re Farrenkopf is applied to Kowalski, the object and the technical significance of the disclosure of Kowalski would be inevitably denied. Considering this decision, one skilled in the art would employ a single layer chip of noble metals rather than a multi-layer sparking component to prevent additional processes.
There is no meaning in the multi-layer sparking component other than cost reduction in the disclosure of Kowalski. One skilled in the art employing the multi-layer sparking component of Kowalski would naturally seek a cost reduction, and thus would not have raised the cost by employing the disclosure of Deguchi. These two contradicting motivations and objectives would not have employed and combined together by one skilled in the art. The decision of In re Farrenkopf should therefore not be applied to Kowalski and Deguichi in the present application as the circumstances in the case and the present application are different.”
Remarks, p. 10-12
The examiner respectfully traverses as follows:
While Kowalski may disclose spark plug manufacturers sometimes attempt to minimize the amount of precious metals in paragraph [0004], Kowalski does not disclose any disadvantage of using the multi-layer sparking component as an annular ground electrode or diffusion bonding the layers, as presently claimed, besides “minimizing the cost” as the Applicant argues.  Therefore, it is the examiner’s position that one of ordinary skill in the art would make a combination of Kowalski and Deguchi, given Deguchi provides a proper motivation to combine, namely, providing improved wear resistance, enhanced heat dissipation from the first precious metal layer, the second precious metal layer and the base meal layer and extending surface life of In re Farrenkopf, 713 F.2d 714, 219 USPQ 1 (Fed. Cir. 1983) (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.)
Therefore, even if Kowalski discloses “various types of noble metals and their alloys – such as those made from platinum and iridium- have been used. These materials, however, can be costly. Thus, spark plug manufactures sometimes attempt to minimize the amount of precious metals used with an electrode” in paragraph [0004], such disclosure does not criticize, discredit, or otherwise discourage the combination. 

Applicant further argues:
“In the invention set forth in claim 2, the intermediate layer is a plating layer including Au, Ag, or Pd, or a combination of Ag and Pd, or a combination of Pd and Ni. Since the constituent elements of the plating layer have good diffusibility with a Ni-based alloy and a Pt-based alloy, it is possible to obtain a pipe material having high bonding reliability with little or no non-diffusing parts as compared with a pipe material that does not comprise the plating layer (see page 4, lines 24-28 of the originally filed specification). None of Deguchi or Kowalski teaches or suggest such effect of the elements of the intermediate layer in diffusion bonding. Thus, one skilled in the art would not have expected the effects exhibited by the combination of the intermediate layer having specific elements and diffusion bonding to the inner layer and the outer layer.”
“Whereas the linear expansion coefficient of the inner layer (Pt-based alloy) is about 9×10-6 K-1 and the linear expansion coefficient of the outer layer (Ni-based alloy) is about 16×10-6 K-1, the intermediate layer (Pd, Pd-Ni alloy) has a linear expansion coefficient of 12×10-6 K-1, which is between the linear expansion coefficients of the former two (the inner layer and the outer layer). Since the linear expansion coefficient of the intermediate layer is set to be between the value of the linear expansion coefficient of the inner layer and the value of the linear expansion coefficient of the outer layer, the difference in expansion between the outer layer and the intermediate layer, and the difference in expansion between the intermediate layer and the inner layer become smaller than those 
One skilled in the art would therefore not have expected the effects exhibited by the combination of the intermediate layer having specific elements and diffusion bonding to the inner layer and the outer layer.”
Remarks, p. 10 and 13-14
The examiner respectfully traverses as follows:
Applicants have not provided sufficient evidence (i.e., data) to support this position.
Further, it is unclear how Applicant’s arrived at the values for the linear expansion coefficient for each of the Pt-based alloy, Ni-based alloy, Pd and Pd-Ni alloy and what the composition of each of the alloys is to result in the linear expansion coefficients.
Further, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658
(CCPA 1979).” See MPEP 2145 II. Further, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant further argues:
“Neither Kowalski nor Deguchi disclose any linear expansion coefficient of the intermediate layer.
In the pipe material according to claim 3, since the linear expansion coefficient of the intermediate layer is set to be between the value of the linear expansion coefficient of the inner layer and the value of the linear expansion coefficient of the outer layer, the difference in expansion between the outer layer and the intermediate layer, and the difference in expansion between the intermediate layer and the inner layer become smaller than those in the case where this intermediate layer is not provided. As a result, gap formation is further suppressed, and diffusion bonding is promoted. (See page 6, lines 19-29 of the present specification).

Remarks, p. 14
The examiner respectfully traverses as follows:
	While Kowalski in view of Deguchi does not explicitly teach a linear expansion coefficient of the base metal layer, first precious metal layer and second precious metal layer, Kowalski in view of Deguchi teaches the base metal layer is a nickel-based material, the first precious metal layer is Pd and the second precious metal layer is a Pt alloy.
	Applicant noted the linear expansion coefficient of the inner layer (Pt-based alloy) is about 9×10-6 K-1 and the linear expansion coefficient of the outer layer (Ni-based alloy) is about 16×10-6 K-1, the intermediate layer (Pd, Pd-Ni alloy) has a linear expansion coefficient of   12×10-6 K-1, which is between the linear expansion coefficients of the former two (the inner layer and the outer layer) (Remarks, p. 13). Therefore it is clear that the first precious metal layer (Pd) intrinsically has a linear expansion coefficient between the linear expansion coefficients of the base metal layer (Ni-based material) and second precious metal layer (Pt alloy).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Further, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658
(CCPA 1979).” See MPEP 2145 II. Further, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784